Sheldon, J.
It has been contended that the agreement sued on is too indefinite and uncertain to afford ground for an action. *497The memorandum of the agreement, besides other things, contains a schedule of the assets and liabilities of the Walpole Card Clothing Company, the chief item of the latter being an indebtedness to the plaintiff; provides for the determination of the value of the assets; fixes a date for the transfer of the business, and a later date for the settlement in cash “for the value of stock as determined above and account due” to the plaintiff; and it concludes with the words “Memo, of sale of stock of W. C. C.” Standing merely by themselves, it would be difficult to construe these provisions. But the situation of the parties to an agreement and the circumstances under which they made it, so far as these were present to their minds, may be proved by paroi evidence, for the purpose of fixing the subject matter of the agreement and showing the meaning which they put upon their words. This often has been declared, both at common law and in cases arising under the statute of frauds. Knight v. New England, Worsted Co. 2 Cush. 271, 283. Mead v. Parker, 115 Mass. 413. Adams v. Morgan, 150 Mass. 143, 146. Whittier Machine Co. v. Graffam, 156 Mass. 415, 417. Baker v. Hall, 158 Mass. 361. Bassett v. Rogers, 162 Mass. 47, 51. Lee v. Butler, 167 Mass. 426, 428. New England Dressed Meat & Wool Co. v. Standard Worsted Co. 165 Mass. 328, 332. Smith v. Vose & Sons Piano Co. 194 Mass. 193. Jennings v. Puffer, 203 Mass. 534, 538. Upon such evidence it appears that the plaintiff owned a large part of the shares of the capital stock of the Walpole Card Clothing Company, and was authorized by their owners to sell the other shares thereof. There was no evidence that he had any right to sell the stock in trade, machinery or other assets of the corporation. This fact, with the rest of the evidence, all of which was competent for the purpose that has been stated, makes it plain that the subject matter of the agreement was the capital stock of the corporation; that this was what was to be sold by the plaintiff and bought by the defendants’ intestate.
This manifestly was intended to be a valid and complete agreement when signed. Nothing remained to be done but to transfer the stock, compute the price, and make a payment in cash; and the time for these things was fixed.
The price was not stated in terms, but was left to be computed by ascertaining the value of the different items of the assets and *498adding the amount of the indebtedness to the plaintiff. But the method of computation was stated. It was not left to the subsequent agreement of the parties. It was like the sale of property for its value or some stated proportion thereof. This sufficiently fixes the price, on the often quoted principle, id cerium est quad cerium reddi potest. Agreements for sales at prices to be so fixed were sustained in Lent v. Hodgman, 15 Barb. 274; McConnell v. Hughes, 29 Wis. 537; Sergeant v. Dwyer, 44 Minn. 309; and McBride v. Silverthorne, 11 U. C. (Q. B.) 545. All these cases are directly in point. The language of this court in Brown v. Bellows, 4 Pick. 178,189, is to the same effect. And see the cases collected in 35 Cyc. 48, and in 24 Am. & Eng. Encyc. of Law, (2d ed.) 1036.
It is true that in such cases disputes may arise between the parties as to the amount of the price to be so fixed; but the courts afford a ready means of settling such disputes, as was pointed out in some of the cases referred to. In the case at bar, it was provided that any points of dispute should be settled by arbitration. If this stipulation was invalid, the parties were merely left to their legal remedies; if it was valid, there would be no difficulty in enforcing it. In either case, the defendants having repudiated the whole agreement, it affords no defense to the present action. Lamson Consolidated Store Service Co. v. Prudential Fire Ins. Co. 171 Mass. 433.
For the same reason, because the defendants have wholly refused to carry out the agreement, the action can be maintained without an actual computation of the price, a formal offer to transfer the shares of stock, and a demand of the price. Scanlan v. Geddes, 112 Mass. 15, 17. Griggs v. Moors, 168 Mass. 354. Foternick v. Watson, 184 Mass. 187.
There was a sufficient memorandum of the agreement to satisfy the requirements of the statute of frauds. R. L. c. 74, § 5. This necessarily follows from what has been said.
The finding and order of the Superior Court must stand.

So ordered.